DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outputter”, “receiver”, “obtainer”, delay calculator”, “delayer”, and “audio outputter” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Upon thorough reviewing of the written specification of the current application, Examiner finds the structure of the corresponding limitations above as follows:
The “outputter” as communication interface, e.g. an HDMI interface, a wireless or wired LAN (see [0019], [0048]),
The “receiver” as an HDMI interface (see [0019]) or a processor (see [0050]),
The “obtainer” as a processor (see [0051]), 
The “delay calculator” as a processor (see [0052]),
The “delayer” as a processor (see [0043]), and
The “audio outputter” as a processor (see [0056]).
Allowable Subject Matter
Claims 1-7 are allowed.
	Claim 1 recites, “a delay calculator that calculates a delay time for reducing a time difference between respective timings of displaying the video by the plurality of output apparatuses, using a timing at which the receiver receives the second audio signal from each of the plurality of output apparatuses and the synchronization information obtained by the obtainer; and a delayer that delays the video signal and the 
	Specifically, closest prior art, Lee et al. (US 2015/0077633 A1 – hereinafter Lee) teaches:
(i) an outputter that outputs a video signal and a first audio signal to an output apparatus (Fig. 5 – step 500), 
(ii) a receiver that receives a second audio signal generated as a result of the output apparatus performing the audio signal processing on the first audio signal output by the outputter (Fig. 5 – step 550),
(iii) an obtainer that obtains synchronization information indicating a time difference between a time required for the video signal processing and a time required for the audio signal processing by the output apparatus (Fig. 5 – as a result of step 560).
Differences between Lee and claimed invention:
(1) The obtainer of Lee in (iii) obtains the synchronization information as a result of calculation by the AV receiving apparatus 100 (AV receiving apparatus 100 of Lee corresponds to the video signal output apparatus recited in the claim). Specifically, the AV receiving apparatus 100 of Lee receives the returned decoded audio signal at step 550, and calculates the a time difference between a time required for the video signal processing by the output apparatus and a time required for the audio signal processing by the AV receiving apparatus (not by the output apparatus as recited in the claim) (see [0097]-[0098]).
(2) The delayer in Lee only delays the audio signal sent to an audio signal output apparatus 300 so that the video signal sent to the output apparatus, e.g. the display 200, and the audio signal output apparatus 300. The delayer in Lee does not delay the video signal. Therefore, the delay calculator in Lee calculates a delay time for reducing a time difference between the timing of displaying the video by the output apparatus and the timing of outputting the audio signal by the audio signal output apparatus 300.

As such, for the sake of argument, in view of the AV receiving apparatus of Lee can be used to transmit the same video signal to a plurality of display devices 200, the delay calculated by Lee in (2) is for reducing a time difference between the timing of displaying the video by one of the output apparatuses and the timing of outputting the audio signal by a corresponding audio signal output apparatus 300, i.e. each output apparatus must have a corresponding audio signal output apparatus (it does not make sense to have only one audio signal output apparatus to be synchronized with all display devices at the same time).
	The claimed invention seeks to “synchronize” all display devices and one audio output device (see Fig. 2) by “calculat[ing] a delay time for reducing a time difference between respective timings of displaying the video by the plurality of output apparatuses” as recited. In other words, the delay time in the claimed invention seeks to have each of the display device display the video signal approximately at the same time (ideally exactly at the same time) and at the same time as the audio output device outputs the corresponding audio signal.
	As such, even if the AV receiving apparatus serves the same video signal to a plurality of display devices, there is no “delay calculator that calculates a delay time for reducing a time difference between respective timings of displaying the video by the plurality of output apparatuses” so that all the display devices can be best in synch with the same audio output device.
	For that reason, Examiner respectfully submits that Lee neither anticipates nor render obvious the claimed invention.
	Claims 2-5 are allowable over prior art of record at least by virtue of dependency.
	Claims 6-7 are allowable over prior art of record for the same reason as discussed in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484